DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 8/19/2021, 9/21/2021 have been fully considered and are attached hereto.  
The reference, “Development of Functional Porous Heat Sink for Cooling High Power Electronic Devices” (IDS dated 8/19/2021) was NOT considered since the Examiner was unable to find a copy of the reference.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The present title is not reflective of the claimed invention. For example, there are no claims to a method of manufacturing a cold plate, as suggested in the title. Further, while the invention is drawn to a cold plate, it is the porous element in the cold plate, along with the channels, that comprise the inventive feature of the present application. The title should be amended accordingly.

Drawings
The drawings are objected to because:

Element 253 is referred to in the written description as the “top surface” when, in Fig 2B, the end of the line for callout 253 is pointing to a bottom surface.  
Similarly, element 251 is referred to in the written description as the “base surface” when, in Fig 2B, the end of the line for callout 251 is pointing to a top surface. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, Line 14 and Claim 14, Line 18 recite, “of respective fluid channel” which appears to be incorrect.  It appears it should be changed to read, “of a respective fluid channel”.
Claims 2-13, 15-20 are objected to since they depend from claims 1 and 14 and thus inherit the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2006/0096738 – hereinafter, “Kang”).
With respect to claim 1, Kang teaches (In Figs 4-5) a cold plate comprising: a plate body (50 + 60) having a thermal conductive side (51); a plurality of parallel hollow fluid channels (73, 75) running inside the plate body; at least one fluid inlet (67) in direct fluid communication with a first subset (73) of the plurality of parallel hollow fluid channels; at least one fluid outlet (68) in direct fluid communication with a second subset (75) of the plurality of parallel hollow fluid channels; and a porous thermal conductive structure (54) which is arranged inside the plate body (See Fig 5) to fluidly connect the first subset of the plurality of parallel hollow fluid channels to the second subset of the plurality of parallel hollow fluid channels (¶ 0033, “Using the rectangular coordinates shown in FIG. 4, the fluid enters the inlet port 67 in the X-direction, enters the inlet channels 73 in the Y-direction, passes through the gaps 79 in the X-direction, moves through the outlet channels 75 in the Y-direction, and exits the outlet port 68 in the X-direction.”), and which is in thermal contact with the thermal conductive side of the plate body (54 is in thermal contact with 51 through 52), wherein the porous thermal conductive structure comprises a plurality of elongate fluid contact surface regions (Portions of 54 which are above 73 and 75), each elongate fluid contact surface region extending continuously lengthwise along a longitudinal side of respective fluid channel for more than half a length of the longitudinal side (elongate fluid contact surface regions of 54 extend the entire length of each fluid channel, see cross-sectional view Fig 5) to serve as a fluid interface between the porous thermal conductive structure and an interior volume of the respective hollow fluid channel (See ¶ 0033 where it is explained that fluid enters 73, then enters 54, then enters 75, thus making each elongate fluid contact surface region a fluid interface between 54 and 73/75): wherein the plate body comprises an inner cavity having a floor surface (52) at the thermal conductive side of the plate body and an opposing ceiling surface (Top of serpentine wall 70) with the plurality of parallel hollow fluid channels (73, 75) recessed into the ceiling surface (See Fig 4), wherein the porous thermal conductive structure comprises a block structure (Square/rectangular structure) with a base surface in engagement with the floor surface (52, see Fig 5) of the inner cavity and an opposite top surface in engagement with the ceiling surface of the inner cavity (¶ 0033, “the tips 56 of the fins 54 are preferably in direct contact with the top of wall 70”), and wherein the plurality of elongate fluid contact surface regions are on the top surface of the porous thermal conductive structure (The plurality of elongate fluid contact surface regions are at the tips (56) of the fins and thus at the top surface of 54).  Note that while, In Figs 4-5,  Kang appears to show the floor surface on a top and the ceiling surface on a bottom, Kang also discloses that element 60 is a cover and thus suggests that what is shown in Figs 4-5 could be inverted and thus Kang is believed to also teach element 52 as a floor surface and the tips (56) of the wall (70) as a ceiling surface, even if not exactly shown in this way.
With respect to claim 2, Kang further teaches that the plurality of parallel hollow fluid channels and the porous thermal conductive structure are configured to cooperate in a manner in which fluid flows into the first subset of the plurality of parallel hollow fluid channels, enters the porous thermal conductive structure through a first subset of the plurality of elongate fluid contact surface regions along respective longitudinal sides of the first subset of the plurality of parallel hollow fluid channels to permeate across respective portions of the porous thermal conductive structure so as to cause a transfer of thermal energy between the fluid and the porous thermal conductive structure, and exits the porous thermal conductive structure through a second subset of the plurality of elongate fluid contact surface regions along respective longitudinal sides of the second subset of the plurality of parallel hollow fluid channels into the second subset of the plurality of parallel hollow fluid channels (¶ 0033, “Using the rectangular coordinates shown in FIG. 4, the fluid enters the inlet port 67 in the X-direction, enters the inlet channels 73 in the Y-direction, passes through the gaps 79 in the X-direction, moves through the outlet channels 75 in the Y-direction, and exits the outlet port 68 in the X-direction.”).
With respect to claim 3, Kang further teaches that the plurality of parallel hollow fluid channels (73, 75) are arranged in a manner so as to alternate between the first subset of the plurality of parallel hollow fluid channels and the second subset of the plurality of parallel hollow fluid channels (See Fig 4, the first and second subset of channels alternates in the X direction).
With respect to claim 4, Kang further teaches that the plurality of parallel hollow fluid channels (73, 75) are uniformly spaced apart from each other (See Fig 4, 73 and 75 are spaced apart by the thickness of the serpentine wall 70 which appears to be of a uniform thickness).
With respect to claim 5, Kang further teaches that the plate body comprises a base part (50) and a top part (60) integrally bonded together (¶ 0031, “The cover 60 is fitted to the cooling plate 50 to form a cooling chamber 61, and may be fixed by brazing (where both components are metal), adhesive bonding, or mechanical fixing with a gasket.”).
With respect to claim 6, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process1.  In the present case, the product of claim 6 is the same as the product disclosed by Kang and, accordingly, the claim is unpatentable even though Kang fails to disclose that the thermal conductive structure is integrally molded or printed with the base part as claimed.
With respect to claim 7, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process1.  In the present case, the product of claim 7 is the same as the product disclosed by Kang and, accordingly, the claim is unpatentable even though Kang fails to disclose that the thermal conductive structure is integrally bonded to the plate body as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Chan et al. (US 7,971,440 — hereinafter, ““Chan”).
With respect to claim 13, Kang teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 13. Chan, however, teaches a cold plate with a temperature sensor located thereon (Col. 5, Il. 57-60). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chan with that of Kang, such that the thermal conductive side of the plate body of Kang includes a temperature sensor, as taught by Chan, since doing so would allow for monitoring of the temperature of the cold plate body.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Capati et al. (US 2019/0077276 — hereinafter, “Capati’’).
With respect to claim 14, Kang teaches many of the limitations of claim 14 as per the above rejection to claim 1 and further teaches a heater member coupled to the heat collection surface of the cold plate (¶ 0028, “a metal cooling plate 10 having a heat collection surface 11 for mounting against an object to be cooled, such as a semiconductor component”).  Kang, however, fails to specifically teach or suggest one or more fluid control valves coupled to the at least one fluid inlet of the cold plate. Capati, however, teaches (In Fig 2) a cold plate (105) with a fluid inlet and outlet (225) and one or more fluid control valves (120) coupled to the at least one fluid inlet of the cold plate. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Capati with that of Kang, such that the inlet of Kang includes a fluid control valve coupled to the inlet, as taught by Capati, since doing so would allow for the ability to control the amount of fluid entering the cold plate.
With respect to claim 15, Kang further teaches that the plurality of parallel hollow fluid channels and the porous thermal conductive structure are configured to cooperate in a manner in which fluid flows into the first subset of the plurality of parallel hollow fluid channels, enters the porous thermal conductive structure through a first subset of the plurality of elongate fluid contact surface regions along respective longitudinal sides of the first subset of the plurality of parallel hollow fluid channels to permeate across respective portions of the porous thermal conductive structure so as to cause a transfer of thermal energy between the fluid and the porous thermal conductive structure, and exits the porous thermal conductive structure through a second subset of the plurality of elongate fluid contact surface regions along respective longitudinal sides of the second subset of the plurality of parallel hollow fluid channels into the second subset of the plurality of parallel hollow fluid channels (¶ 0033, “Using the rectangular coordinates shown in FIG. 4, the fluid enters the inlet port 67 in the X-direction, enters the inlet channels 73 in the Y-direction, passes through the gaps 79 in the X-direction, moves through the outlet channels 75 in the Y-direction, and exits the outlet port 68 in the X-direction.”).
With respect to claim 16, Kang further teaches that the plurality of parallel hollow fluid channels (73, 75) are arranged in a manner so as to alternate between the first subset of the plurality of parallel hollow fluid channels and the second subset of the plurality of parallel hollow fluid channels (See Fig 4, the first and second subset of channels alternates in the X direction).
With respect to claim 17, Kang further teaches that the plate body comprises a base part (50) and a top part (60) integrally bonded together (¶ 0031, “The cover 60 is fitted to the cooling plate 50 to form a cooling chamber 61, and may be fixed by brazing (where both components are metal), adhesive bonding, or mechanical fixing with a gasket.”).
With respect to claim 18, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process2.  In the present case, the product of claim 18 is the same as the product disclosed by Kang and, accordingly, the claim is unpatentable even though Kang fails to disclose that the thermal conductive structure is integrally molded or printed with the base part as claimed.
With respect to claim 19, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process2.  In the present case, the product of claim 19 is the same as the product disclosed by Kang and, accordingly, the claim is unpatentable even though Kang fails to disclose that the thermal conductive structure is integrally bonded to the plate body as claimed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Capati and further in view of Chan.
With respect to claim 20, Kang as modified by Capati teaches the limitations of claim 14 as per above but fails to specifically teach or suggest the limitations of claim 20. Chan, however, teaches a cold plate with a temperature sensor located thereon (Col. 5, Il. 57-60). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chan with that of Kang as modified by Capati, such that the thermal conductive side of the plate body of Kang includes a temperature sensor, as taught by Chan, since doing so would allow for monitoring of the temperature of the cold plate body.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 8-12, the allowability resides in the overall structure of the device as recited in dependent claim 8 and at least in part because claim 8 recites, “wherein the base part comprises a recessed portion and the floor surface; wherein the top part comprises the ceiling surface with the plurality of parallel hollow fluid channels recessed into the ceiling surface; wherein the recessed portion of the base part together with the ceiling surface of the top part form the inner cavity”.
The aforementioned limitations in combination with all remaining limitations of claim 8 are believed to render said claim 8 and all claims dependent therefrom patentable over the art of record.

While Kang teaches many of the limitations of claim 8 as per page the above rejection to claim 5, neither Kang nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,505,616 to Behrens et al. which teaches a hybrid ceramic core cold plate; and
US 2005/0269061 to Brewer et al. which teaches a flow thorough foam (410) in a cold plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)
        2 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)